Exhibit 10.50

ALTERNATIVE

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2009, by and
among West Corporation (“Company”), a Delaware corporation, and David Treinen
(“Executive”) (collectively hereinafter “the parties”).

WHEREAS, Company wishes to employ Executive as Executive Vice President,
Corporate Development & Planning on the terms and conditions set forth in this
Agreement; and

WHEREAS, Executive wishes to accept such employment on the terms and conditions
set forth in this Agreement;

NOW THEREFORE, the parties agree as follows:

 

I. Employment Duties and Term.

A. Duties. Company agrees to employ Executive as Executive Vice President,
Corporate Development & Planning of Company. Executive shall perform for or on
behalf of Company such duties as are customary for such position and such other
duties as Company shall assign from time to time, including duties for other
entities which now are, or in the future may be, affiliated with Company (the
“Affiliates”). Executive shall perform such duties in accordance with Company’s
policies and practices, including but not limited to its employment policies and
practices, and subject only to such limitations, instructions, directions, and
control as the Company may specify from time to time at its discretion.
Executive shall serve Company and the Affiliates faithfully, diligently and to
the best of his/her ability. Executive shall devote all working time, ability,
and attention to the business of Company during the term of this Agreement and
shall not, directly or indirectly, render any services to or for the benefit of
any other business, corporation, organization, or entity, whether for
compensation or otherwise, that appears to create a conflict between the
interests of the Company and Executive, without the prior knowledge and written
consent of Company.

B. Term. The initial term of this Agreement shall be for a period of one year,
commencing on January 1, 2009 (“Commencement Date”), and ending on December 31,
2009, unless terminated at an earlier date pursuant to an event described in
Section III of this Agreement (referred to hereafter as the “Initial Term”).
Upon expiration of the Initial Term, this Agreement shall automatically renew
for successive one year periods (referred to hereinafter as “Renewal Terms”)
unless, not less than sixty (60) days before expiration of the Initial Term or
any of the Renewal Terms, a party to this Agreement provides written notice
otherwise to the other party.

 

II. Compensation.

Company agrees to pay to Executive and Executive agrees to accept the following
amounts as compensation in full for Executive’s performance of his/her duties:



--------------------------------------------------------------------------------

A. Base Compensation. During the Initial Term and any Renewal Term, Company
shall pay to Executive an annual base salary (“Base Salary”) as set forth in the
applicable Exhibit A incorporated herein as if fully set forth in this
paragraph.

B. Additional Compensation. Executive shall be eligible to receive discretionary
bonuses as determined by the Company in its sole discretion provided nothing
contained herein shall be construed as a commitment by the Company to declare or
pay any such bonuses. Payment of any bonus described in this section shall be
earned and calculated pursuant to the applicable Exhibit A. Executive shall not
earn any bonus described in the applicable Exhibit A during the first ninety
(90) days of employment or the first ninety (90) days of each calendar year.
Annual bonuses shall be paid not later than 2 1/2 months after the end of the
fiscal year in which they are earned; provided that the Company may, at its
discretion, advance projected annual bonuses at any time. If the Executive is no
longer an employee of Company for any reason, upon Executive’s termination of
such employment, Executive will have earned and will be paid the pro-rata
portion of the bonus, paid not later than 2 1/2 months after the end of the
fiscal year in which such bonus is earned, based upon performance of the Company
through the date of termination and the weekly performance projections for the
remainder of the calendar year as of the second Friday following the date of
termination, as applied to the terms and conditions of the applicable Exhibit A,
excluding the first ninety (90) days of employment and the first ninety
(90) days of each calendar year (the “Earned Bonus”).

C. Relocation Expenses. Company shall reimburse Executive for the expenses
he/she and his/her family incur in relocating to the metropolitan area as
required by the job in accordance with Company’s Relocation Plan and/or as
otherwise agreed by Company. Executive agrees to reimburse Company for
relocation expenses Company paid based on the following schedule if Executive
voluntarily terminates his employment without Good Reason (as defined herein) or
is terminated for Cause (as defined herein) within two years after the
Commencement Date: one year or less after the Commencement Date—100%
reimbursement; more than one year but less than two years after the Commencement
Date—50% reimbursement.

D. Other Benefits. In addition to the foregoing, Company will provide Executive
with employment benefits and vacation entitlements during the term of this
Agreement commensurate with Executive’s position in the Company and the location
of the Executive.

 

III. Termination.

The terms of this Agreement shall be for the period set out in Section I unless
earlier terminated in one of the following ways:

A. Death. This Agreement shall immediately terminate upon the death of
Executive. Upon a termination of the Agreement due to Executive’s death,
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

1. (i) Executive’s Base Salary earned through the date of termination, to the
extent not theretofore paid, (ii) any accrued but unused vacation as of the date
of termination, (iii) Executive’s annual bonus under the Company’s or its
Affiliates’ annual bonus plan earned with respect to the fiscal year immediately
prior to the fiscal year in which the date of

 

2



--------------------------------------------------------------------------------

termination occurs, to the extent not theretofore paid and (iv) any employee
benefits to which the Executive was entitled on the date of termination in
accordance with the terms of the plans and programs of the Company, in each case
payable within 60 days after the date of death or at such other time at which
such amounts are payable pursuant to the terms of an applicable plan or program
of the Company (the “Accrued Obligations”); and

2. the Earned Bonus for the year in which Executive’s date of death occurs.

B. Voluntary Termination Without Good Reason. If Executive voluntarily
terminates his/her employment for a reason other than Good Reason (as defined
herein) and provides the Company (and does not revoke) an executed release
pursuant to Section III.I., then Executive shall receive the following severance
pay (subject to any applicable payroll or other taxes required to be withheld):

1. the Accrued Obligations; and

2. the Earned Bonus for the year in which Executive’s date of termination
occurs.

C. Involuntary Termination Without Cause or Voluntary Termination for Good
Reason. If the Company terminates this Agreement without Cause (as defined
below) or if Executive terminates this Agreement with Good Reason (as defined
below), and in either case Executive provides (and does not revoke) an executed
release pursuant to Section III.I., then Executive shall receive the following
severance pay (subject to any applicable payroll or other taxes required to be
withheld):

1. the Accrued Obligations;

2. Provided Executive complies with the covenants set forth in Section IV of
this Agreement, an amount equal to one (1) times the Executive’s Base Salary,
payable in equal installments on the Company’s regular pay dates, for the
one-year period beginning on the date of termination, plus an amount equal to
the projected annual bonus payable to Executive as of the date of termination,
determined based on the weekly performance projection for the remainder of the
calendar year as of the second Friday following the date of termination, as
applied to the terms and conditions of the applicable Exhibit A, which amount
shall be payable in a lump sum payment no later than 2 1/2 months after the end
of the fiscal year in which such bonus is earned.

D. For purposes of this Agreement, Executive shall have “Good Reason” to
terminate this Agreement if one of the following events occurs without the
Executive’s express written consent:

1. both (i) a reduction in any material respect in the Executive’s position(s),
duties or responsibilities with the Company, and (ii) an adverse material change
in the Executive’s reporting responsibilities, titles or offices with the
Company, other than, for purposes of clauses (i) and (ii), a reduction or
adverse change attributable to the fact that the Company is no longer a
privately-held company;

 

3



--------------------------------------------------------------------------------

2. a reduction of 20 percent (20%) or more in the Executive’s rate of annual
Base Salary other than a reduction made after the Company determines such
reduction is a reasonably necessary step or component to address potential
breaches or violations of any debt covenants; or

3. any requirement of the Company that the Executive be based more than 50 miles
from the facility where the Executive is based as of the Commencement Date.

In order to terminate this Agreement for Good Reason, Executive must first
satisfy the following notice and opportunity to cure requirements. Before
terminating this Agreement and his/her employment hereunder for Good Reason,
Executive must give written notice to Company as to the details of the basis for
such Good Reason within thirty (30) days following the date on which Executive
alleges the event giving rise to such Good Reason occurred, and Company must
fail to provide a reasonable cure within thirty (30) days after its receipt of
such notice.

E. Termination for Cause. Company, upon written notice to Executive, may
terminate the employment of Executive at any time for Cause. For purposes of
this Paragraph, “Cause” shall be deemed to exist if, and only if, the President
of the Company and the Chief Executive Officer of West Corporation, in good
faith, determine that Executive has engaged, during the performance of his/her
duties hereunder, in significant objective acts or omissions constituting
dishonesty, willful misconduct, or gross negligence relating to the business of
Company.

F. If Company terminates this Agreement and Executive’s employment hereunder for
Cause (as defined herein), then Executive shall be entitled only to the Accrued
Obligations. Executive hereby agrees that no bonus shall be earned in the
calendar year in which the Executive is terminated for Cause.

G. Failure to Renew. If the Executive provides notice to the Company of his/her
election not to renew the Agreement following the expiration of the Initial Term
or any Renewal Term, the Company shall have no obligations under the Agreement
upon or after the expiration of the Agreement. If the Company provides notice to
the Executive of its election not to renew the Agreement following the
expiration of the Initial Term or any Renewal Term and the Executive’s
employment with the Company is terminated by the Company without Cause within
twelve months after the date of such notice, such termination shall be treated
as an Involuntary Termination without Cause and the Executive shall be entitled
to the payments set forth in Section III.C. of the Agreement, notwithstanding
the expiration of the Agreement.

H. Transfers within Company or any of its Affiliates. In the event Executive and
Company agree that Executive will transfer to another position within Company or
any of its Affiliates, the terms of this Agreement, other than the applicable
Exhibit A in effect at the time of the transfer, shall remain in effect and
govern Executive’s relationship with Company or any of its Affiliates in his/her
new position. Upon Executive’s transfer to another position within Company or
any of its Affiliates, Company shall be obligated under this Agreement and the
applicable Exhibit A at the time of transfer only to pay Executive’s Base Salary
earned through the date of transfer and any Earned Bonus through the end of the
month immediately preceding the date of transfer, determined in accordance with
Section II.B., and to reimburse Executive for

 

4



--------------------------------------------------------------------------------

expenses properly incurred through the date of transfer. Executive and the
Affiliate to which Executive’s employment is transferred may agree to a new
Exhibit A covering Executive’s new position to replace the Exhibit A in effect
at the time of transfer. In the event no such Exhibit A is agreed upon,
Executive will be entitled to the same Base Salary as Executive was receiving at
the time of the transfer, but shall not be entitled to earn any further bonus or
have any other rights under the Exhibit A previously in effect.

I. Additional Terms. Upon termination for any reason Executive (i) agrees to
provide reasonable cooperation to Company at Company’s expense in winding up
Executive’s work for Company and transferring that work to other individuals as
designated by Company, and (ii) agrees reasonably to cooperate with Company in
litigation as requested by Company.

To be eligible for any severance pay under this section, Executive must
(i) execute and deliver to Company, within 45 days after Executive’s date of
termination, a final and complete release in a form that is acceptable and
approved by Company (and not revoke such release), and (ii) in Company’s good
faith belief, be in full compliance with his/her Restrictive Covenants of
Section IV below.

 

IV. Restrictive Covenants.

A. Confidential Information. In the course of Executive’s employment, Executive
will be provided with certain information, technical data and know-how regarding
the business of Company and its Affiliates and their products, all of which is
confidential (hereinafter referred to as “Confidential Information”).
Independent of any obligation under any other section of the Agreement,
Executive agrees to receive, hold and treat all Confidential Information
received from Company and its Affiliates as confidential and secret and agrees
to protect the secrecy of said Confidential Information. Executive agrees that
the Confidential Information will be disclosed only to those persons who are
required to have such knowledge in connection with their work for Company and
that such Confidential Information will not be disclosed to others without the
prior written consent of the Company. The provisions hereof shall not be
applicable to: (a) information which at the time of disclosure to Executive is a
matter of public knowledge; or (b) information which, after disclosure to
Executive, becomes public knowledge other than through a breach of this
Agreement. Unless the Confidential Information shall be of the type herein
before set forth, Executive shall not use such Confidential Information for
his/her own benefit or for a third party’s or parties’ benefit at any time. Upon
termination of employment, Executive will return all books, records and other
materials provided to or acquired by or created by Executive during the course
of employment which relate in any way to Company or its business. The
obligations imposed upon Executive by this paragraph shall survive the
expiration or termination of this Agreement.

B. Covenant Not to Compete. The parties understand that as a part of his/her job
duties, Executive will be exposed to certain Confidential Information, client
and potential client relationships, and supplier, licensee, or other business
relationships of the Company and its Affiliates (some of which may be developed
by Executive in the course of Executive’s employment). Employee acknowledges
such information is the sole and exclusive property of the Company constituting
valuable, special and unique property of the Company in which the Company has
and will have a protectable interest. The parties therefore agree that it is
necessary

 

5



--------------------------------------------------------------------------------

to enter into this Agreement to protect the Company’s interests. Independent of
any obligation under any other contract or agreement between Executive and the
Company, during the term of this Agreement, and for a period of one (1) year
following the separation of his/her employment with the Company, the Executive
shall not:

1. directly or indirectly, for himself/herself, or as agent of, or on behalf of,
or in connection with, any person, firm, association or corporation, directly or
indirectly contact, solicit business from, or in any way do business with any
customer, prospective customer, or account of the Company or any of its
Affiliates with whom Executive had personal contact during the course of his/her
employment with Company; or

2. directly or indirectly, for himself/herself, or as agent of, or on behalf of,
or in connection with, any person, firm, association or corporation, induce or
attempt to induce any supplier, licensee or other business relation of the
Company or any of its Affiliates with whom Executive had personal contact during
the course of his/her employment with Company, to cease doing business with the
Company or any of its Affiliates or in any way interfere with the Company’s
relationship or cause Company’s costs to increase with any such supplier,
licensee, or other business relation of the Company.

Executive further acknowledges that in view of the nature of the business in
which the Company is engaged, the restrictions contained in this section are
reasonable and necessary in order to protect the legitimate interests of the
Company. Executive further acknowledges and agrees that any violation of this
section will result in irreparable injuries to the Company. Executive,
therefore, acknowledges that in the event of his/her violation of the provisions
of this section, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
attorneys’ fees and damages and an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In addition to other available remedies, Executive’s breach of this
section shall entitle Company to return of any amounts paid pursuant to Section
III.B., III.C. or III.G. of this Agreement.

C. Developments.

1. Executive will make full and prompt disclosure to Company of all inventions,
improvements, discoveries, methods, developments, software and works of
authorship, whether patentable or not, which are created, made, conceived,
reduced to practice by Executive or under his/her direction or jointly with
others during his/her employment by Company, whether or not during normal
working hours or on the premises of Company which relate to the business of
Company as conducted from time to time (all of which are collectively referred
to in this Agreement as “Developments”).

2. Executive agrees to assign, and does hereby assign, to Company (or any person
or entity designated by Company) all of his/her right, title and interest in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications.

 

6



--------------------------------------------------------------------------------

3. Executive agrees to cooperate fully with Company, both during and after
his/her employment with Company, with respect to the procurement, maintenance
and enforcement of copyrights and patents (both in the United States and foreign
countries) relating to Developments. Executive shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignment or priority rights, and powers of
attorney, which Company may deem necessary or desirable in order to protect its
rights and interest in any Developments.

D. Diversion of Employees. During the term of Executive’s employment under this
Agreement, and for a period of one (1) year after the termination of his/her
employment with the Company for any reason whatsoever, Executive will not,
directly or indirectly, (i) induce or attempt to influence any person employed
by Company or any of its Affiliates to terminate his or her relationship with
the Company; (ii) employ or recommend for employment (other than in response to
potential employers seeking job references about employees they specifically
identify by name) any person employed by Company or any of its Affiliates; or
(iii) identify for purposes of employment any person employed by Company or any
of its Affiliates. The purpose and intent of the provisions of this section is
to prevent Executive, in any capacity or relationship, from participating in or
encouraging, in any manner, the hiring of any person employed by Company or any
of its Affiliates by any other entity or person for a period of one (1) year
after termination of his/her employment with the Company. The provisions of this
section shall survive the termination or cancellation of this Agreement or of
Executive’s employment.

Executive acknowledges that in the event of his/her violation of the provisions
of this section, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
attorneys’ fees and damages, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled. In addition
to other available remedies, Executive’s breach of this section shall entitle
Company to return of any amounts paid pursuant to Sections III.B., III.C. or
III.G. of this Agreement (other than the Earned Bonus and Accrued Obligations).

 

V. General Provisions.

A. Non-Waiver. The failure of either party to insist in any one or more
instances upon performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder, or of the future performance of any such term, covenant or condition,
but the obligations of either party with respect thereto shall continue in full
force and effect.

B. Successors. This Agreement shall inure to the benefit of and be binding upon
Company, its successors, and assigns, including without limitation, any person,
partnership, or corporation that may acquire voting control of Company or all or
substantially all of its assets and business, or that may be a party to any
consolidation, merger, or other transaction.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, between the parties with respect to
the employment of the Executive by

 

7



--------------------------------------------------------------------------------

the Company, whether oral or written. This Agreement may not be modified or
amended other than by an agreement in writing signed by both parties.

D. Applicable Law. This Agreement shall be governed by the laws of the State
where Company’s principal office is located.

E. Taxes. Any payments or benefits under this Agreement shall be subject to all
applicable taxes and other withholding obligations and the Company is authorized
to withhold any such amounts as may be required by applicable law.
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations and other
guidance issued thereunder to the extent applicable. For purposes of determining
whether any payment made pursuant to this Agreement results in a “deferral of
compensation” within the meaning of Treasury Regulation §1.409A-1(b), the
Company shall maximize the exemptions described in such section, as applicable.
The Company does not warrant or promise compliance with Section 409A of the Code
and neither Executive nor any other person shall have any claim against the
Company for any action taken by the Company to comply with Section 409A. By
entering into this Agreement, Executive releases the Company, its Board, its
employees and agents from and against any liability related to any failure to
follow the requirements of Section 409A or any guidance or regulations
thereunder, unless such failure was the result of an action or failure to act
that was undertaken by the Company in bad faith. Any reimbursements or in-kind
benefits to be provided pursuant to this Agreement that are taxable to Executive
shall be subject to the following restrictions: (i) each reimbursement must be
paid no later than the last day of the calendar year following the calendar year
during which the expense was incurred or tax was remitted, as the case may be;
and (ii) the amount of expenses or taxes eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses or taxes
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year. Notwithstanding any other provision of this Agreement, if
Executive is a “specified employee”, as defined in Section 409A of the Code, as
of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Executive’s separation from service, and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death. To the extent that any amounts are payable
under this Agreement by reference to Executive’s termination of employment, such
termination of employment shall occur at the time of Executive’s “separation
from service”, within the meaning of Section 409A of the Code.

F. Construction. The language in all parts of this Agreement shall in all cases
by construed as a whole according to its fair meaning, strictly neither for nor
against either party hereto, and without implying a presumption that the terms
thereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
person whom himself or through his agent prepared the same.

 

8



--------------------------------------------------------------------------------

G. Severability. If any portion of this Agreement shall be invalid or
unenforceable, the parties agree that such invalidity or unenforceability shall
in no way affect the validity or enforceability of any other portion of this
Agreement.

H. Notice. For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:   

David Treinen

13505 Eagle Run Drive

Omaha, NE 68164

If to the Company:   

Chief Executive Officer

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

 

With a copy to:

General Counsel

West Corporation

Fax (402) 963-1211

Either party may change its address for notice by giving notice in accordance
with the terms of this section.

I. Assignment. Except as expressly provided herein, neither this Agreement nor
any rights, benefits, or obligations hereunder may be assigned by Executive
without the prior written consent of Company.

J. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

K. Miscellaneous. Executive acknowledges that:

1. He/She has consulted with or had an opportunity to consult with an attorney
of Executive’s choosing regarding this Agreement.

2. He/She will receive substantial and adequate consideration for his/her
obligations under this Agreement.

3. He/She believes the obligations, terms and conditions hereof are reasonable
and necessary for the protectable interests of Company and are enforceable.

4. This Agreement contains restrictions on his/her post-employment activities.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
at the place and date specified immediately adjacent to their respective names.

 

Executed this 28th day of

December, 2008

      /s/ David J. Treinen       David Treinen, Executive

 

Executed this 31st day of

December, 2008

      /s/ Tom Barker       West Corporation, Company

 

10



--------------------------------------------------------------------------------

LOGO [g22585g90u53.jpg]

To: David J. Treinen

From: West Corporation Compensation Committee

Date: February 11, 2010

Re: Exhibit A

 

This Exhibit A for 2010 is entered into pursuant to your Employment Agreement.

 

1. Your base salary will be $400,000.

 

2. Effective January 1, 2010, you will be eligible to receive a performance
bonus based upon West Corporation’s EBITDA (“Compensation EBITDA”) growth in
2010. Compensation EBITDA for each quarter will be compared to the same quarter
in the previous year to advance a pro-rata portion of the bonus. Each $1M
increase in Compensation EBITDA for the year over 2009 Compensation EBITDA will
result in a $5,516 bonus. If any portion of the bonus is advanced, 75% of the
pro-rata bonus will be paid within thirty (30) days from the end of the quarter.
100% of the total bonus earned will be paid within thirty (30) days of the final
determination of 2010 Compensation EBITDA.

Should Compensation EBITDA exceed $690M for the year, you will be eligible to
receive $6,895 for every $1M of Compensation EBITDA above that threshold.

In the event there is a negative year-to-date profit calculation at the end of
any quarter and a pro-rata portion of the bonus has been advanced in a previous
quarter, “loss carry forward” will result and be applied to the next quarterly
or year-to-date calculation. In the event that at the end of the year, or upon
your termination if earlier, the aggregate amount of the bonus which has been
advanced exceeds the amount of bonus that otherwise would have been payable for
2010 (in the absence of advances) based on the performance during 2010 (or, in
the case of your termination, based on the performance during 2010 and the
projection for performance for the balance of 2010 as of your termination date),
then the amount of such excess may, in the discretion of the Compensation
Committee, either (i) result in a “loss carry forward” which shall be applied to
the quarterly or year-to-date calculation of bonus payable in subsequent
periods, or (ii) be required to be paid back to the company upon such request.

 

3. All objectives are based upon West Corporation operations and will not
include results derived from mergers, acquisitions, joint ventures or stock buy
backs except to the extent approved by West Corporation’s Compensation
Committee.

 

4. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

/s/ David J. Treinen Employee – David J. Treinen

 

11